Bland, Judge,
specially concurring.
I concur in the decision of the majority except that portion of it which relates to the question of abandonment of the mark, “Sanitop.” .1 agree with the majority that appellant’s showing that the mark had been abandoned was properly rejected by the Patent Office, but we should at least state the reasons why the Patent Office rejected the proof. The applicant, in his reasons of appeal to the Commissioner, urged that his showing of “long non-use of the trade-mark ‘Sanitop’ ” should have been regarded as sufficient evidence of abandonment. The examiner had pointed out to the applicant that his proof did not show abandonment since use by an assignee or licensee is not negatived and no intent to abandon is shown.
The majority, on this phase of the case, state:
Witli respect to tlie question of abandonment hereinafter referred to, appellant, as has been stated, did not institute any cancellation proceeding in conformity with the statute but contented itself with the presentation of certain papers upon the basis of which, it contended, the registered mark “Sanitop” should have been treated as having been abandoned. [Itálies supplied.]
Then, after discussing the affidavit, the maj ority state, “We think the tribunals of the Patent Office properly declined to so hold.” With this latter statement I agree.
Then the following is said:
If appellant believed that the McDonnell mark had been abandoned and that it would be injured by the registration remaining uncancelled it should, as a matter of orderly procedure, have brought an action for cancellation under section 13 of ^he trade-mark registration act (15 U. S. C. §93) in which McDonnell would have had an opportunity to be heard. See In re Fred Wilcox & Co., 36 App. D. C. 107, 1911 C. D. 264.
While I agree that appellant’s showing was not sufficient to justify the Patent Office in acting as if the alleged abandoned mark had in fact been abandoned I do.-not -want to go on record as holding or intimating that cancellation is the only “orderly procedure” in this *974kind of case. The settled policy of the Patent Office on this question is disclosed in a letter by Leslie Frazer, First Assistant Commissioner, to Allen & Allen, Cincinnati, Ohio, dated January 21, 1946, which probably under the authority of Trade-Mark Rule 88, points out that if
resort be bad to cancellation, or where the old practice restored of declaring interferences in cases of this character, the Office would be unnecessarily burdened with some 180 more or less abortive inter partes proceedings each year, to its own detriment and to the detriment of those having legitimate business before it.
See Allen Flour Co. v. Braun, 1923 C. D. 113, 317 O. G. 241, holding what constituted a prima facie case of abandonment before the examiner of trade-marks under the old practice when subsequently an interference was declared in order for the Patent Office to attempt to give proper notice. Under numerous later manuscript decisions the practice has been changed and conforms to that which is stated in the above-quoted letter.
It is the settled practice of the Patent Office, which I think is not in conflict with the law, that without requiring resort to cancellation or interference proceedings it may accept proper and convincing evidence submitted by the applicant for registration (or from other sources) > and from it may determine that the mark has been abandoned and accordingly withdraw it as a citation against the applicant. Of course, the proof on this question of fact must be convincing and not be subject to such objections as were pointed out by the Patent Office to the proof of the applicant in the instant case, or possibly to the other objections pointed out in the decision by the majority.
Moreover, the Wilcox case above cited is not in point. It had to do with a determination of whether a mark was descriptive, which question of law, of course, could not be controlled by the opinion or oath of an interested applicant alone.
O’Connell, J., joins in this concurring opinion.